NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12818

            ARTHUR BURNHAM   vs.   COMMONWEALTH (No. 2).


                         April 29, 2020.


   Supreme Judicial Court, Superintendence of inferior courts.


     The petitioner, Arthur Burnham, appeals from a judgment of
a single justice of this court denying his petition for
extraordinary relief under G. L. c. 211, § 3. We affirm.

     The underlying petition raises essentially the same claims
as a prior petition for extraordinary relief filed by Burnham,
the denial of which we affirmed in an opinion issued this same
date in a companion case, see Burnham v. Commonwealth (No. 1),
484 Mass.    ,     (2020). We affirm the judgment here for the
same reasons expressed in that opinion.

     The single justice did not err or abuse his discretion in
denying relief.

                                     Judgment affirmed.


     Arthur Burnham, pro se.
     Jane A. Sullivan, Assistant District Attorney, for the
Commonwealth.
     Fabiola White (Sarah M. Joss, Special Assistant Attorney
General, also present) for probation service.